In an action to recover damages for false arrest, malicious prosecution and libel, plaintiff Veronica Grebe appeals from so much of an order of the Supreme Court, Suffolk County, dated February 17, 1977, as, upon reargument, adhered to the original determina*593tion denying her motion, inter alia, to vacate an order of preclusion and to permit service of a bill of particulars. Order reversed insofar as appealed from, without costs or disbursements, and appellant’s motion granted. Appellant’s time to serve the bill of particulars is extended until 20 days after entry of the order to be made hereon. The examination before trial shall proceed at a time and place to be fixed in a written notice of not less than 10 days to be given by appellant or at such time and place as the parties may agree. The said notice must be served within 10 days after service of the bill of particulars. Under the circumstances, the order of preclusion should be vacated (see Batista v St. Luke’s Hosp., 46 AD2d 806). Martuscello, J. P., Latham, Margett and O’Connor, JJ., concur.